 ,1  •                                                                                            ·s··-~-7i .   DEPOSITED
         CVl8907181                                       106503264
;I
         111111111111
            -
                      IIIII   IHI lllll lllll lllll 111111111111111111
                                                                     ..



                                                      IN THE COURT
                                                                .
                                                                   OF COMMON PLEAS
                                                                                 '
                                            r::: \~     ~;)l{YAHOGA COUNTY, OHIO
                                            ~ ~ •-=• ~'"°'   'L~JJ
                                                                              Case# 18-CV-9'o7181
                                       ZUIO NOV 2q P 4: I 0                    Judge John D. Sutula

             Julie Anne Chinn6clf}'.h UF ~L~,H-rfS
             Plaintiff       CUYAHOGA cuUNTY
                        V.

                                                          FIRST VERIFIED AMENDED COMPLAINT
             Navient Corporation, et al
             Defendants

               NOW COMES plaintiff Julie Anne Chinnock, by and through counsel, and
             hereby alters and amends her Verified Complaint filed November 19, 2018 by
             adding the following language thereto as paragraphs 5(a) (page 5) and Prayer A-1,
             B-1, and C-1 (page 19) as herein follows. Plaintiffs counsel William F.
             Chinnock, Esq. being first duly sworn, who is competent to testify and
             whose testimony is admissible, and from whose own personal knowledge to
             the best of his knowledge and belief deposes and says under oath as follows:

                     "5(a). Action for Fraud and Deceit. Defendants committed fraud and deceit upon
             plaintiff by making knowing misrepresentations of the truth to her to induce her to act to her
             detriment. The misrepresentations consisted of the false claims that the defendant principals
             Navient Trust and DoDE own the loans they claim to own under the Complaint (paragraphs
             9 and 10), artd that plaintiff is indebted to them under such loans. Black's Law Dictionary,
             (8th Ed.2004) 685.
                Defendants made the fraudulent or negligent misrepresentations and :fraudulent
             inducements to plaintiff that the defendant principals are the owners of the loans they claim
             to own under the Complaint, and that she is indebted to them under such loans. Isaac v.
             Alabanza, 2007-0hio-1396, para 15 (Ohio App 2007), justifying compensatory and punitive
             damages and reasonable attorneys fees. Roberts v. Mason, (1859), 10 Ohio St. 277, syllabus;
             Crockett v. Robinson, 165 Ohio St.343, syllabus 1 and 2.
                 The defendants (1) made the misrepresentations to plaintiff that the defendant principals
              own the loans they claim to own under the Complaint, and that she is indebted to them under
              such loans; (2) such misrepresentations are material to the transactions; (3) such
              misrepresentations were made falsely, knowingly, or recklessly; (4) with the intention of
              misleading plaintiff into a justifiable reliance on such misrepresentations; and (5) that such
              misrepresentations caused and continue to cause injuries to plaintiff. Burr v. Stark, 23 Ohio
              St.3d 69 (1986), syllabus 2; Currant v. Vincent, 175 Ohio App.3d 146, 2007-0hio-3680.

                                                                                                         GOVERNMENT
                                                                                                           EXHIBIT

                                                                          1                                     B
     .
.)

            At a very minimum, defendants' misrepresentations were made by them recklessly, and
         without any knowledge of the matter, and were calculated to induce plaintiffs belief in such ·
         misrepresentations; and such misrepresentations are untrue, and thus they are fraudulent.
         Parmelee v. Adolph, 28 Ohio St. 10, syllabus 4, (1875)"
         and          ·
         "A-1. Prayet:. Judgment for plaintiff along with costs and reasonable attorneys fees."
         and
         "B-1. Prayer. Judgment for plaintiff along with costs and reasonable attorneys fees."
         and
         "C-1. Prayer. Judgment is rendered in favor of plaintiff Julie Anne Chinnock against
         defendants for damages incurred by plaintiff resulting from defendants' fraud and deceit in
         sums for compensatory and punitive damages in excess of $25,000 against each of the
         defendants plus costs and reasonable attorneys fees as detennined by the jury."
            Other than the above-stated additional language, plaintiff reconfirms and republishes the
         Verified Complaint in all respects other than those herein mentioned, and hereby publishes
         the First Verified Amended Complaint

                 FURTHER AFFIANT SAYETH NAUGHT.

                                   ~~~-----1\"-=-t=,=a-


                                             JURAT
         William F. Chinnock cam~ before me, a Notary Public in and for the state of
         Colorado in Boulder, Colorado on the 27th day of Nov 2018 and executed
         this document of his own free ct and ill.

                                     -~---'"'-t"'"""'---:---:-:----t---1111t'!HAEL HAVILL ·
                                                                           NOTARY PUIUC
                                                                      STATE OF COLORADO
                                             SERVICE                       NOTAAV 10 2018404081f>          ·
                                                                   .My Commie.ion l:xpir111 Qctobet   ae. aoao
         William F. Chinnock verifies that on the 27th day of Nov 2018 he forwarded
         Instructions to the Clerk of the Cuyahoga County Common Pleas Court to serve
         copies of this document by FED/EX upon defendants.



                                             m~su~ -
                                             WilliamF~&q.#10762 <J
                                             8238 SugarloafRoad, Boulder, CO 80302
                                             720-504-6655 II judgewfc@aol.com


                                                   2
SUMMONS IN A CIVIL ACTION                       COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                                                  CLEVELAND, OHIO 44113
                  CASE NO.                                  SUMMONS NO.
               CV18907181               D5 FX                   37153995                                             Rule 4 (B) Ohio

                                                                                                                    Rules of Civil
                                                                                                                    Procedure
                           JUL IE ANNE CHINNOCK                       PLAINTIFF
                                    VS                                                                          SUMMONS
                     NAVIENT CORPORATION ,            ET AL           DEFENDANT



          ALEX ROKAKIS, ESQ.                                                          You have been named defendant in a sums
          ASST. U.S. ATTY. UNITED STATES                                             amended complnt (copy attached hereto) filed in
          COURT HOUSE                                                                Cuyahoga County Court of Common Pleas,
          80 1 WEST SUPERIOR AV . #400                                               Cuyahoga County Justice Center, Cleveland, Ohio
          CLEVELAND OH 44113 - 0000                                                  44113, by the plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this



                                   •
                     Said answer is required to be served on:                        smnmons upon you, exclusive of the day of service.

                                                                                      Said answer is required to be served on Plaintiff's
          PlanlilT's Attorney                                                        Attorney (Address denoted by arrow at left.)

          WILLIAM F CHINNOCK                                                           Your answer must also be filed with the court
                                                                                      within 3 days after service of said answer on
                                                                                      plaintiffs attorney.

                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          JOHN D SUTULA
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K. BYRD
                                                                           Clerk of the Court of Common Picas


                    DATE SENT
           Nov 30,         2018                       By_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                       Deputy


             COMPLAINT FILED           11 / 1 9 / 2 O18


                                                                                     11111111111111111   IIIII IIIII IIIII IIIII IIIII IIII IIII




CMSN130
December 4,2018

Dear Customer:

The following is the proof-of-delivery for tracking number 784100061577,


Delivery lnfonnation:
Status:                     Delivered                    Delivered to:            Receptionist/Front Desk
Signed for by:              A.CORENO                     Delivery location:       801 W SUPERIOR
                                                                                  AVENUE
                                                                                  CLEVELAND, OH 44113
Seivice type:               FedEx Express Saver          Delivery date:           Dec 3, 2018 10:05
Special Handling:           Deliver Weekday

                            Residential Delivery

                            Direct Signature Required




Shipping lnfonnation:
Tracking number:            784100061577                 Ship date:               Nov 30, 2018
                                                         Weight:                  0.5 lbs/0.2 kg



Recipient:                                               Shipper:
ALEX ROKAKIS, ESQ.                                       CCoC
ASST. U.S. ATTY. UNITED STATES COUR                      1200 Ontario
801 WEST SUPERIOR AV. #400                               Cleveland, OH 44113 US
CLEVELAND, OH 44113 US
Reference                                                CV18907181
Invoice number                                           37153995


Thank you for choosing FedEx.




  CV18907181 / 37153995 / ROKAKIS, ESQ./ALEXJ / 2018-12-4 05:23
